Citation Nr: 9919599	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-32 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service September 1962 to September 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Albuquerque, New 
Mexico, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in 
September 1998, and was remanded at that time in order to 
afford the veteran a hearing before the Board at the RO.  The 
hearing was conducted in March 1999, and the case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disability was denied in an unappealed November 1994 rating 
decision.  

2.  The evidence submitted since the November 1994 rating 
decision includes cumulative information which by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1994 rating decision which denied 
entitlement to service connection for a left knee disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.105, 20.1103 (1998).  


2.  The evidence submitted since November 1994 to reopen the 
veteran's claim for entitlement to service connection for a 
left knee disability is not new or material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a left knee 
disability secondary to his service-connected right knee 
disability.  He argues that his right knee disability forced 
him to change his gait, and placed added stress on his left 
knee.  He believes that this was the cause of his current 
left knee disability.  The veteran notes that his claim was 
previously denied by the RO, but believes that he has 
submitted new and material evidence so that it may be 
reopened. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The record shows that the veteran was denied entitlement to 
service connection for a left knee disability in a November 
1994 rating decision.  He was notified of this decision and 
provided with his appellate rights in a December 1994 letter.  
The veteran did not submit a notice of disagreement with this 
decision within one year of receipt of the letter.  
Therefore, the November 1994 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The November 1994 rating decision found that the service 
medical records did not show chronic impairment of the left 
knee, and that it was not shown that the service connected 
right knee disability caused the left knee disability which 
resulted in the veteran's 1994 surgery.  

The evidence submitted since the November 1994 rating 
decision includes VA treatment records dated from March 1994 
to August 1998, an October 1996 VA examination report, the 
report of a June 1998 magnetic resonance imaging (MRI) study 
conducted at a VA facility, the report of a December 1998 VA 
orthopedic examination, and a transcript of a hearing 
conducted before the undersigned member of the Board in March 
1999.  After careful review, the Board finds that none of the 
additional evidence is both new and material.  

The VA treatment records dated through October 1994 consists 
entirely of records that were previously considered by the 
November 1994 rating decision.  Therefore, this evidence is 
cumulative, and not new.  

The June 1995 VA hospital report and the VA treatment records 
dated from March 1995 to July 1995 were not previously 
considered.  However, they are primarily concerned with the 
veteran's service connected right knee disability, and are 
silent for a left knee disability.  The August 1995 VA 
treatment records mention the left knee, but only by way of 
comparing the measurements of the left knee to the right knee 
disability.  These records do not contain a diagnosis of a 
left knee disability.  As the June 1995 hospital report and 
the March 1995 to August 1995 VA treatment records do not 
address the left knee disability, these records are not 
material to the veteran's claim.  

The October 1996 VA examination report noted the veteran's 
complaints concerning his left knee.  The diagnosis was 
probable tear of the medial meniscus on the left knee.  This 
report does not constitute new or material evidence.  The 
presence of a current left knee disability was not disputed 
in the November 1994 rating decision, and information 
concerning the existence of a current disability is 
cumulative.  As this report does not contain any opinion 
pertaining to the etiology of the left knee disability, it is 
not material to the veteran's claim.  

Similarly, the VA treatment records dated from November 1996 
through August 1998 are also not new and material.  The 
November 1996 records note the history of a right total knee 
replacement, as well as a current medial meniscus tear of the 
left knee, but the examiner did not offer any opinion as to 
the etiology of the left knee disability.  The remainder of 
the treatment records show occasional treatment for left knee 
complaints, and the June 1998 MRI confirmed tears of the 
medial meniscus.  However, none of these records contain any 
opinion as to the etiology of the left knee disability.  
Therefore, as the only point these records establish is that 
the veteran currently has a left knee disability of an 
unknown etiology, they are neither new or material. 

The veteran was afforded a VA orthopedic examination in 
December 1998.  The history of the veteran's left knee 
disability was noted.  He had undergone arthroscopic surgery 
of his left knee in July 1995.  Tears of the meniscus had 
been shown in September 1996 and March 1997.  Following the 
examination, the diagnoses included significant ligamentous 
injury to both knees.  The examiner did not express an 
opinion as to the etiology of the left knee disability.  As 
these records show only that the veteran currently has a left 
knee disability without any evidence that it is related to 
active service or the service connected right knee 
disability, it is not new and material.

The veteran was afforded a hearing before the undersigned 
member of the Board in March 1999.  He said that he began 
having problems with his left knee about one and a half years 
ago, which followed his total right knee replacement.  He 
described the nature of his disability, and the impairment it 
produced.  The veteran stated that he believed his left knee 
disability had developed because he started to favor that 
knee and place added pressure on it after his total right 
knee replacement.  He testified that a doctor had never told 
him that this was how his left knee disability developed, but 
that he had arrived at this opinion on his own.  See 
Transcript.  It is not shown that the veteran has any medical 
expertise and his testimony does not contain a medical 
opinion relating the current left knee disability to active 
service or the service connected right knee disability.  The 
veteran's statements are lay assertions, and "lay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108."  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).

The veteran has not submitted any evidence that is both new 
and material.  All of the evidence he has submitted is either 
cumulative of evidence that was previously considered, or 
does not tend to show that the veteran's left knee disability 
is related to active service or the service connected right 
knee disability, or that it has been aggravated by the right 
knee disability.  Therefore, as none of the evidence 
submitted by the veteran is new and material, his claim may 
not be reopened.  Further discussion as to whether the 
veteran's claim is well grounded is not required.  

In reaching this decision, the Board has considered the 
argument of the veteran's representative that the veteran's 
claim was reopened by the RO in a February 1999 rating 
decision.  As noted above, the Board does not believe that 
the veteran has submitted new and material evidence to reopen 
his claim.  However, as the RO apparently afforded the 
veteran a de novo review and considered all the evidence of 
record instead of just the evidence submitted since the 
November 1994 rating action, the veteran received a better 
review than he was entitled to receive, and he is not 
prejudiced by the manner in which the Board has reviewed his 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The veteran has not submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
left knee disability; his appeal is denied. 



REMAND

The September 1998 Board remand noted that the veteran had 
submitted a notice of disagreement with a November 1996 
rating decision which established a 30 percent evaluation for 
his right knee disability.  It was requested that the veteran 
be provided with a statement of the case pertaining to this 
issue.  

The RO issued a statement of the case for the issue of 
entitlement to an increased evaluation for the veteran's 
right knee disability in December 1998.  His appellate rights 
were provided in a cover letter, which informed him that he 
had 60 days in which to submit a substantive appeal if he 
wished to appeal this issue to the Board.  A February 1999 
statement from the veteran's representative indicated that he 
wished to drop the appeal for this issue.  However, at the 
March 1999 hearing, the veteran's representative argued that 
this issue had not been dropped, and that it should be 
considered on appeal.  

There is no indication that the veteran submitted a 
substantive appeal within 60 days of receipt of the statement 
of the case.  However, the actions of the representative at 
the March 1999 hearing raised the inferred issue of the 
timeliness of the veteran's appeal.  This matter has not been 
considered by the RO.  Therefore, in order to afford the 
veteran due process, the Board remands this case for the 
following action: 

1.  The RO should adjudicate the matter 
of whether or not the veteran's appeal 
of the issue of entitlement to an 
increased evaluation for his service 
connected right foot disability was 
timely.  

2.  Thereafter, if the appeal is found 
to be timely, the issue should be 
returned to the Board for appellate 
review.  If the appeal is found not to 
be timely, the veteran should be 
provided his appellate rights concerning 
this issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

